Citation Nr: 1547389	
Decision Date: 11/09/15    Archive Date: 11/13/15

DOCKET NO.  10-07 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent for Meniere's disease.  

2. Entitlement to service connection for a cervical spine disorder.

3. Entitlement to service connection for a lumbar spine disorder.

4. Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from January 1971 to December 1972.

This matter is on appeal from rating decisions in April 2006 and March 2008 and by the Department of Veterans Affairs (VA) Regional Offices (RO) in St. Louis, Missouri, and Montgomery, Alabama, respectively.  Jurisdiction over the appeal is currently with the RO in Nashville, Tennessee.     

The Veteran testified before a Veterans Law Judge in April 2012.  While this Veterans Law Judge is no longer with the Board, the Veteran was offered an opportunity to testify at a new hearing if he so desired.  As he has not responded to this notification, the Board will presume that he does not desire one, and that adjudication of the appeal may proceed without prejudice to him.  38 C.F.R. § 20.700 (2015).  

The issues of entitlement to service connection for a cervical and lumbar spine disorder were previously denied by the Board in July 2014.  The Veteran appealed this decision to the Court of Appeals for Veterans Claims (Court) which, in a June 2015 Order, vacated the Board's decision and remanded for further consideration.  

The issue of entitlement to an increased rating for Meniere's disease was remanded by the Board in July 2014 for further development and is now ready for disposition.  

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.  

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During the course of the appeal, the Veteran's Meniere's disease has been characterized by vertigo attacks of at least one, but not more than four times per month.

2.  Lumbar and cervical spine disorders were not shown in service or for many years thereafter and are not related to service.  


CONCLUSIONS OF LAW

1.  The criteria for a 60 percent disability rating, but no more, for Meniere's disease have been met.  38 U.S.C.A. § 1155 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.951, 4.31, 4.85, 4.86, 4.87, DC 6205 (2015).

2.  The criteria for entitlement to service connection for a cervical spine disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

3.  The criteria for entitlement to service connection for a lumbar spine disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Here, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required, and none is found by the Board.  Indeed, the Veteran's increased rating claim arises from his disagreement with the initial rating following the grant of service connection.  Once service connection is granted, the claim is substantiated.  Therefore, additional notice is not required and any defect in notice is not prejudicial.  See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Regarding the Veteran's service connection claims, the VCAA duty to notify was satisfied by way of letters sent to the Veteran that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letters informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  They also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and VA complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2014 & Supp. 2015); 38 C.F.R. § 3.159 (2015). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records and VA outpatient treatment records and records submitted in conjunction with a claim to the Social Security Administration (SSA).  Further, the Veteran submitted treatment records from a private facility as well as his own statements in support of his claim.  

VA examinations with respect to the issues on appeal were also obtained in February 2008, December 2009, April 2011 and May 2015.  38 C.F.R. § 3.159(c)(4).  An opinion from a VA specialist physician was also obtained in December 2013.  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examination obtained in this case is more than adequate, it is predicated on a full understanding of the Veteran's medical history, and provides a sufficient evidentiary basis for the claim to be adjudicated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

The Veteran was also afforded a hearing before a Veterans Law Judge in April 2012.  The hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), which consist of (1) fully explaining the issue and (2) suggesting the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Notably, the Veteran was specifically asked about his current Meniere's disease symptoms, as well as the nature and onset of his cervical and lumbar spine symptoms.  

Finally, it is noted that the Veteran's increased rating claim was remanded by the Board in July 2014 in order to obtain an updated VA examination.  The Board is now satisfied there was substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Specifically, the Veteran was provided a VA examination in May 2015, which the Board finds adequate for adjudication purposes.  After the required development was completed, this issue was readjudicated and the Veteran was sent a supplemental statement of the case in May 2015.  Accordingly, the Board finds that the Remand directives were substantially complied with and, thus, there is no Stegall violation in this case.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014 & Supp. 2015); 38 C.F.R. Part 4 (2015).  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2015).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

In cases where the Veteran's claim arises from a disagreement with the initial evaluation following the grant of service connection, the Board shall consider the entire period of claim to see if the evidence warrants the assignment of different ratings for different periods of time during these claims a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

In this case, the Veteran currently receives a 30 percent disability rating for his Meniere's disease under 38 C.F.R. § 4.87, DC 6205 (2015).  Under this diagnostic code, a 60 percent rating is warranted when there is hearing impairment with attacks of vertigo and cerebellar gait occurring from one to four times a month, with or without tinnitus.  A 100 percent rating is warranted when there is hearing impairment with attacks of vertigo and cerebellar gait occurring more than once weekly, with or without tinnitus.

As an initial matter, although DC 6205 incorporates symptoms related to sensorineural hearing loss and tinnitus, the Board notes that the Veteran already receives separate disability ratings for these disorders, and he has not asserted that they are incorrect.  Since those symptoms are already addressed under separate diagnostic codes, they are not considered here.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

After reviewing the evidence, the Board determines that a 60 percent rating, but no more, is warranted for the Veteran's Meniere's disease.  Specifically, at an evaluation in August 2008, he stated that he experienced "intermittent vertigo attacks" approximately one or two times per month, which last for approximately 10 or 20 minutes.  He stated experiencing similar symptoms at a VA examination in December 2009, although he did not specifically mention the frequency of vertigo episodes on that occasion.  

These episodes apparently continued, as he again complained of "intermittent dizziness" and pressure behind the left ear at an evaluation in March 2011.  Moreover, at a VA examination in April 2011, he stated that there was "no change" in his symptoms, and that he continued to experience vertigo approximately 2 to 3 times per month, each lasting 10 to 20 minutes accompanied by left ear fullness.  At his hearing before the Board in April 2012, he described his symptoms as a "buzzing" accompanied by vertigo, which he controls by sitting on the floor with his head between his knees.  At that time, he brought a diary, which reflected attacks once or twice a month from November 2011 to April 2012.  

At his hearing before the Board, the Veteran indicated that his Meniere's disease had worsened since his most recent VA examination.  Based on the results of a subsequent VA examination in May 2015, this appears to be the case.  However, it has not worsened to the point where a rating in excess of 60 percent would be warranted.  Specifically, on that occasion, he told the examiner that he experienced vertigo as many as 4 times per month, but he did not assert then (or any other time) that he experiences vertigo on a weekly basis.  Therefore, as the Veteran has displayed episodes of vertigo at a rate of more than 1 but not more than 4 times per month, a 60 percent rating, but no more, is warranted.  
  
In considering the appropriate disability rating, the Board has also considered the Veteran's statements that his Meniere's disease is worse than the ratings he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, identifying the specific level of disability of his Meniere's disease according to the appropriate diagnostic codes is a question for the Board.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

Based on evidence of record, the Board determines that an initial 60 percent rating, but no more, is warranted for the Veteran's Meniere's disease, and the appeal is granted to this extent.  

Service Connection

The Veteran is seeking entitlement to service connection for cervical and lumbar spine disorders, which he attributes to his active duty service in artillery, which required routine lifting of heavy ammunition projectiles and other items.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014 & Supp. 2015).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, including arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Moreover, for such chronic diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).  

In this case, the Board determines that service connection is not warranted for either disorder, based on the evidence of record.  First, the service treatment records do indicate an incident in September 1972, where the Veteran was treated for back pain after lifting heavy weights.  However, there is no indication of any follow-up treatment.  Significantly, the Veteran's separation physical examination in December 1972 fails to document any complaints of or observed symptoms related a cervical or lumbar spine disorder.  

Post service, the first indication of a spine disorder was not until January 2006, where he complained of symptoms that were later diagnosed as degenerative arthritis of the cervical and lumbar spine.  He did not relate his symptoms to service at this time. In subsequent treatment records, he stated he had problems for years, but again did not specify that they started in service some 34 years prior. 

Next, service connection may also be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the probative weight of the competent evidence does not attribute the Veteran's claimed disorders to active duty, despite his contentions to the contrary.  

Specifically, the Board places significant value on the opinion of a VA examiner who evaluated the Veteran's symptoms in December 2009.  On that occasion, the Veteran complained of pain and stiffness, and that he had been feeling tingling in his fingers for approximately 15 years.  After a physical examination was completed, the examiner confirmed a diagnosis of degenerative arthritis of the lumbar and cervical spine.  However, the examiner opined that the Veteran's cervical and lumbar spine disorders were not caused by or a result of his in-service lumbar strain.  In providing this opinion, the examiner pointed out that the Veteran did not exhibit a chronic condition in service that would have led to his current condition.  

The Board also places significant probative value on another opinion provided by another VHA physician, who submitted a statement in December 2013.  There, after a review of the medical evidence, the physician opined that the Veteran's cervical and lumbar spine arthritis was unlikely related to his lifting of objects in service.  Specifically, the physician pointed out that the "presence of a single episode of lumbago that spontaneously resolves (as apparently occurred during his time in the service) is most consistent with a muscle strain."  Moreover, there was no evidence of a spinal injury in service.  

The Board finds that these opinions are adequate for evaluation purposes.  Specifically, each physician reviewed the claims file and, in the case of the September 2009 VA examination, interviewed the Veteran and conducted a physical examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.

The Board notes that there are also two opinions that support the Veteran's claims.  However, neither of them is of sufficient probative value to outweigh the opinions noted above.  First, a VA physician provided an opinion in May 2006 that the Veteran's neck and lumbar spine disorders "could have been caused by heavy lifting such as during his time in the military."  However, speculative statements such as "could have" are insufficient for adjudication purposes.  See Obert v. Brown, 5 Vet. App. 30 (1993).  

Next, the evidence also includes a more thorough opinion by a Dr. C.B., who opined that the Veteran's current cervical and lumbar spine disorders are due to his active duty service.  In support of this opinion, this physician noted that the Veteran was asymptomatic upon entry, he experienced a lumbar spine injury in service, and has had chronic pain since then.  The physician also noted that medical literature supports the concept that such injuries can be a precursor for spinal arthritis.  

While this opinion certainly weighs in favor of the Veteran's claim, it does not outweigh the opinions discussed above for a few reasons.  First, this private physician characterizes the Veteran's in-service injury as a spinal injury.  The evidence does not support this characterization and, considering the lack of lingering symptoms, the Board agrees with the VA physician's conclusion that it was more like a muscle injury, rather than a spinal injury.  As such, the private physician's opinion is already based on an incorrect fact. Second, this physician relies on complaints of neuralgia in the fingers as evidence of a cervical spine condition.  However, this is rebutted by the fact that the Veteran himself submitted a claim for carpal tunnel syndrome in September 2006.  Therefore, while the opinion by Dr. C.B. does have some probative value, it is limited, and it is outweighed by the opinions provided in December 2009 and December 2013. 

The Veteran's statements regarding the cause of his cervical and lumbar spine conditions are lay statements that purport to provide a nexus opinion between the two conditions and his active service.  The Board finds the Veteran's statements not competent for this purpose.  Although it is error to categorically reject a lay person as competent to provide a nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.   

In that earlier decision, the Federal Circuit stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence. 

In the instant case, the question of the cause of a cervical or lumbar condition is not something that can be determined by mere observation.  Nor is this question simple.  While the Veteran is competent to report back pain, the question of the cause of that pain is not an observable fact.  It requires clinical testing to assess and diagnose the underlying condition and training to determine the cause based on the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with the symptoms reported.  Therefore, the Board finds that the Veteran's statements as to the etiology of his cervical and lumbar conditions are not competent evidence as to a nexus.  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection for a cervical or lumbar spine disability and there is no doubt to be otherwise resolved.  As such, the appeal is denied.


ORDER

A 60 percent disability rating, but no more, for Meniere's disease is granted, subject to the laws and regulations governing the payment of monetary benefits.  

Service connection for a cervical spine disorder is denied.  

Service connection for a lumbar spine disorder is denied.  





REMAND

The Board notes that the Veteran also filed a claim for TDIU during the course of the appeal, which was denied by the RO in a January 2012 rating decision.  While this decision was never appealed, when a veteran submits a claim seeking an increased rating for a service-connected medical disability, it is construed as a claim for the highest rating possible to include entitlement to TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  As such, although his TDIU claim was previously denied, it may be effectively re-raised when the evidence is added to the record which may support a claim of unemployability that was not previously considered.

In this case, since the Board has determined that a 60 percent disability rating is warranted for the Veteran's Meniere's disease, the relevant facts have changed, and the issue of entitlement to TDIU should be reevaluated.  Therefore, the issue of entitlement to TDIU, as it is encompassed in his increased rating claim, should be remanded for consideration by the RO/AMC.

Accordingly, the case is REMANDED for the following action:

1.  If the Veteran underwent any VA or private treatment relevant to his employability where the records of such treatment are not in the claims file, the RO should attempt to obtain them after acquiring any necessary authorization.

2. Any further development deemed necessary should be undertaken, to including obtaining any medical opinion.

3. Thereafter, readjudicate the issue of entitlement to TDIU for the period on appeal.  If the benefit sought on appeal remains denied, the appellant and her representative should be furnished a supplemental statement of the case and provided the opportunity to respond.  Then, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014 & Supp. 2015).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


